DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species A, figs. 1-10, and species F, fig. 15, in the reply filed on 1/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant stated that claims 1,2,5-13 read on the elected species A & F.  Claims 3-4 have been withdrawn from consideration due to the claims belonging to a non-elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 2, the limitation of “  5the cultivation box is formed into any one of shapes of wide, narrow, shallow and deep by changing a width or height of the lower 
	For claim 6, the limitation of “a hollow conical nozzle which sprays a swirling flow or a pin jet nozzle” (emphasis on the “or”) gives one the option to elect either a hollow conical nozzle which sprays a swirling flow or a pin jet nozzle. Thus, since applicant has elected the pin jet nozzle, it is unclear if a hollow conical nozzle which sprays a swirling flow is selected because it is not the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. (US 6219966 B1) in view of Nissmo (SE 421370 B).
 	For claim 1, Lapointe et al. teach a plant cultivation apparatus comprising: 
a cultivation box which has a hollow rhizosphere portion (the interior of portion of the container 10) for hanging a root of a cultivation plant (in the net pot 26) and in which nutrient solution is sprayed in a mist state (by using the spray head 30) in the rhizosphere portion, wherein: 
the cultivation box is constructed by detachably combining an upper panel (14) and a lower panel (12); 
bottom wall (wall where ref. 19 is pointing at in fig. 2) of the lower panel is provided with a waste liquid port (19); 
the upper panel is provided with nozzle-mounting holes (28) at intervals in the length direction; 

the upper panel is provided with planting holes (24) for the cultivation plant; and 
a root of the cultivation plant is inserted into the planting hole (the root of the plant contained in the net pot 26) and hung in the rhizosphere portion, to which the nutrient solution is sprayed from the nozzle.  
However, Lapointe et al. are silent about a trough-shaped gutter is detachably installed below the bottom wall of the lower panel over an entire length in a length direction. 
Nissmo teaches a plant cultivation apparatus comprising a cultivation box (12)   and a trough-shaped gutter (61) is detachably installed below a bottom wall of the cultivation box over an entire length in a length direction (see fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a detachable trough-shaped gutter as taught by Nissmo below the bottom wall of the lower panel of the cultivation box of Lapointe et al. in order to collect excess water/nutrient solution for recycling or disposal. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Ross et al. (US 20150135593 A1) and Yamane (US 20160262324 A1).
For claim 2, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according to claim 1, but are silent about wherein: the lower panel has inclined side walls on both sides in a width direction, that are formed inclined in an 
 	Ross et al. teach teaches a plant cultivation apparatus comprising a lower panel (not numbered but can be seen in figs. 2 & 7) has inclined side walls on both sides in a width direction, that are formed inclined in an upward spreading direction (see fig. 7 for close up); the upper panel has inclined side walls on both sides in the width direction (not numbered but can be seen in figs. 2 & 7), that are formed inclined in a downward spreading direction (see fig. 7 for close up); 5the cultivation box is formed into any one of shapes of wide, narrow, shallow and deep by changing a width or height of the lower panel and the upper panel (the box is formed as shown and during manufacturing, the user can modified the width or height as desired). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lower and upper panels of Lapointe et al. as modified by Nissmo with inclined side walls with the features as described above as taught by Ross et al., in order to allow for a greater surface area which would result in the ability to receive an increased number of plants (para. 0020 of Ross et al.).
	Yamane teaches a plant cultivation apparatus comprising a cultivation box (10) having planting holes (12) that are provided on a support base (11) in a staggered 
	The combination of Lapointe et al. as modified by Nissmo, Ross et al., and Yamane would result in the nozzle-mounting hole is provided on a top surface (as already taught by Lapointe) between the inclined side walls (as relied on Ross) on both sides of the upper panel, and the planting holes are provided on the inclined side wall (as relied on Ross) in the staggered arrangement (as relied on Yamane).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Kop (US 20180042186 A1).
 	For claim 5, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, and further teach wherein: a nutrient solution supply pipe (30 of Lapointe et al.) is inserted into the nozzle-mounting hole of the upper panel and hung in the rhizosphere portion (as shown in fig. 2 of Lapointe et al.); the nozzles are disposed between the plurality of cultivation plants arranged side by side in the length direction (fig. 1 of Lapointe et al., nozzles are at location of holes 28); the nutrient solution supply pipes are connected to a main nutrient solution supply pipe (56 of Lapointe et al.) at intervals in the length direction (as shown in fig. 5 of Lapointe et al.). 
	However, Lapointe et al. as modified by Nissmo are silent about a pipe that branches on both sides in the length direction is provided at a lower end of the nutrient solution supply pipe; the nozzle for spraying forward and the nozzle for spraying 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the main nutrient solution supply pipe of Lapointe et al. as modified by Nissmo be installed and piped on an upper side of the upper panel, since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on the user’s preference to locate parts based on space availability). In re Japikse, 86 USPQ 70. 7
 	Kop teaches a plant cultivation apparatus comprising a pipe (76) that branches on both sides in the length direction being provided along a nutrient solution supply pipe (72); the nozzle for spraying forward and the nozzle for spraying rearward are provided at both front and rear ends of the branch pipe (as shown in fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	employ a branch pipe that sprays forward and rearward as taught by Kop in place of the nozzle of Lapointe et al. as modified by Nissmo in order to provide for forward and rearward spray of the nutrient solution for the plants that are next to each other. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Elkas (US 5893520 A).
 	For claim 6, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about wherein a hollow conical nozzle which 
 	Elkas teaches in the same field of endeavor of fog or mist sprayer as Lapointe et al. as modified by Nissmo, the sprayer of Elkas comprising a pin jet nozzle (fig. 1) which sprays by impinging a straight rod flow on a pin is used as the nozzle for spraying solution for creating the fog. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a pin jet nozzle as taught by Elkas as the preferred nozzle in the apparatus of Lapointe et al. as modified by Nissmo in the event the user wishes to have a finer mist spray for sensitive plants. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Leach et al. (US 20190029196 A1).
 	For claim 7, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about a generator that operates in a power failure or a battery that is supplied with power from a solar power generation panel for charging.  
Leach et al. teach a plant cultivation apparatus comprising a battery that is supplied with power from a solar power generation panel for charging (para. 0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a battery that is supplied with power from a solar power generation panel for charging as taught by Leach et al. as the preferred . 
Claims 8,9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Martin (US 20180007845 A1).
For claim 8, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about a CO2 supply device that supplies CO2 to the rhizosphere portion.  
Martin teaches a plant cultivation apparatus comprising a CO2 supply device that supplies CO2 to the rhizosphere portion (various paragraphs throughout, for example, para. 0090,0094).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a CO2 supply device as taught by Martin in the apparatus of Lapointe et al. as modified by Nissmo in order to supply CO2 to the plants as needed. 
For claim 9, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about an abnormality notification device that raises an alarm in detecting any one of: power failure and abnormal occurrence of an electric component provided on a nutrient solution supply means to the nozzle; abnormal water level occurrence in a fertilizer tank storing the nutrient solution; disconnection occurrence of a CO2 sensor installed on the rhizosphere portion; and  8disconnection occurrence of a solar radiation sensor.  
In addition to the above, Martin teaches various sensors to detect abnormality in the system (for example, para. 0051,0054,0057,0059). It would have been obvious to 
For claim 12, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about a controller that automatically controls at least one of a CO2 concentration in the rhizosphere portion and a spray cycle of the nutrient solution, depending on a growth stage of the plant and an amount of solar radiation.  
In addition to the above, Martin further teaches a controller (222) that automatically controls at least one of a CO2 concentration in the rhizosphere portion and a spray cycle of the nutrient solution, depending on a growth stage of the plant and an amount of solar radiation (in various paragraphs, for example, para. 0090,0091). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a controller as taught by Martin in the apparatus of Lapointe et al. as modified by Nissmo in order to provide automatic control of various paraments in the system. 
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Gagne et al. (US 20170223912 A1).
 	For claim 10, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about a clarifying device that sterilizes a waste liquid collected through the waste liquid port by using UV, ozone or a 
 	Gagne et al. teach a plant cultivation apparatus comprising a clarifying device that sterilizes a waste liquid (para. 0039 discusses recycling water which means that the water is a waste liquid) collected through the waste liquid port by using UV (para. 0056,0140,0144), ozone or a photocatalyst; an automatic cleaning filter device (various paragraphs, for example, para. 0053,0056) that filtrates a purified waste liquid; and a pipe returning from the automatic cleaning filter device to a fertilizer tank (para. 0136).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a clarifying device by using UV, an automatic cleaning filter device; and a pipe returning from the automatic cleaning filter device to a fertilizer tank as taught by Gagne et al. in the apparatus of Lapointe et al. as modified by Nissmo in order to filter waste liquid so as to provide recycling of the liquid back to the system. 
	For claim 11, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about a chiller device that prevents overheating of a nutrient solution stored in a fertilizer tank.  
 	In addition to the above, Gagne et al. further teach a chiller device (para. 0059,0138) that prevents overheating of a nutrient solution stored in a fertilizer tank. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a chiller device as taught by Gagne et al. in the apparatus of Lapointe et al. as modified by Nissmo in order to maintain the temperature of the solution (para. 0059 of Gagne).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo as applied to claim 1 above, and further in view of Go (KR 20120025696 A, machine translation provided and will be referred to herein).
 	For claim 13, Lapointe et al. as modified by Nissmo teach the plant cultivation apparatus according claim 1, but are silent about a control means that controls an EC concentration and pH of the nutrient solution to be sprayed.
 	Go teaches a plant cultivation apparatus comprising a control means that controls an EC concentration and pH of the nutrient solution to be sprayed (as discussed throughout the translation, for example, in the background art discussion; in the description of the invention, stating “In the control panel device of the present invention, the growth condition of the plant is input by selecting data by inputting data according to the plant growth condition, and the growth condition is displayed and compared with the actual condition. Name, PH, EC concentration, water temperature…”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a control means that controls an EC concentration and pH of the nutrient solution to be sprayed as taught by Go in the apparatus of Lapointe et al. as modified by Nissmo in order to provide an automatic controller for adjust proper pH level and EC concentration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643